IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JETTA ALBERTS,                                   )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )      C.A. No. N18C-07-212 JRJ
                                                 )
ALL ABOUT WOMEN, P.A. a Delaware                 )
corporation, REGINA SMITH, D.O.,                 )
and CHRISTIANA CARE HEALTH                       )
SERVICES, INC,                                   )
                                                 )
       Defendants.                               )

                                       OPINION

                            Date Submitted: July 21, 2020
                          Date Decided: November 10, 2020
                           Corrected: November 24, 2020*


        Upon Plaintiff’s Motion to Strike Errata Corrections: GRANTED


Randall E. Robbins, Esquire, Randall J. Teti, Esquire, Ashby & Geddes,
Wilmington, Delaware, Attorneys for Plaintiff.

Gregory S. McKee, Esquire, Lauren C. McConnell, Esquire, Wharton, Levin,
Ehrmantraut & Klein, P.A., Wilmington, Delaware, John D. Balaguer, Esquire,
Lindsay E. Imbrogno, Esquire, White and Williams LLP, Wilmington, Delaware,
Attorneys for Defendants.


Jurden, P.J.



* The Court’s decision was originally issued with a cover page stating “Memorandum Opinion.”
This has been corrected to read “Opinion.”
                                   I. INTRODUCTION

       This is a medical negligence action arising from a myomectomy performed

on Plaintiff Jetta Alberts (“Plaintiff”) at Christiana Hospital on September 6, 2017

that ultimately resulted in the loss of her uterus at the age of twenty-five.1 On June

3, 2020, Plaintiff deposed Diane McCracken, M.D., an owner of Defendant All

About Women, P.A., (collectively, with Dr. Regina Smith, D.O., “Defendants”) and

the supervising attending physician who was responsible for Plaintiff’s post-

operative care.2 Following that deposition, and as a result of Dr. McCracken’s

testimony, the Plaintiff’s OB/GYN expert supplemented his expert opinions,

opining, among other things, that Dr. McCracken breached the standard of care with

respect to the clinical assessment of the Plaintiff.3 Almost a month later, Dr.

McCracken submitted an errata sheet setting forth multiple “desired corrections”

(“corrections”) to her deposition testimony (collectively, the “Errata sheet”).

Plaintiff moves to strike a number of these corrections, arguing they significantly

“manipulate, supplement, or change” Dr. McCracken’s deposition answers.4

       For the following reasons, Plaintiff’s Motion to Strike Errata Corrections is

GRANTED.

1
  D.I. 107 ¶ 1. A myomectomy is a surgical procedure to remove uterine fibroids. D.I. 1 ¶ 13.
2
  Id. ¶ 3.
3
  D.I. 107, Ex. B at 3.
4
  D.I. 107 ¶ 4. Dr. McCracken reserved the right to review and read her deposition transcript. D.I.
120 ¶ 1.
                                                2
                          II. FACTS AND PROCEDURAL HISTORY

       A. Plaintiff’s Medical Negligence Claims

       Plaintiff alleges Defendants breached the standard of care by failing to

timely recognize Plaintiff experienced post-operative internal bleeding in the two

days following her myomectomy.5 By the time Defendants discovered the

bleeding, Plaintiff had lost almost two-thirds of her blood volume and had to

undergo an emergency hysterectomy.6 According to Plaintiff, the standard of care

required Defendants to be cognizant of her full clinical picture and immediately

recognize the signs and symptoms of internal bleeding throughout post-operation

day one (“POD1”) and the morning of post-operation day two (“POD2”).7

Plaintiff claims that had the Defendants met the standard of care, Plaintiff would

not have experienced such significant blood loss and would not have had to

undergo the hysterectomy.8


5
  D.I. 107 ¶ 1
6
  Id. ¶ 2.
7
  Id.
8
  Id. According to Plaintiff, a significant issue in this case is whether Defendants failed to
recognize the signs and symptoms of internal bleeding throughout POD1 (9/7/17) and the
morning of POD2 (9/8/17). The signs and symptoms included POD1 bloodwork showing a 6-
point hemoglobin drop to 7.1 from Plaintiff’s pre-op hemoglobin of 13.2, representing a loss of
nearly 50% of her blood volume, together with persistent pain, persistent nausea and vomiting,
fluid imbalance, and elevated heartrate, all consistent with internal bleeding. Plaintiff contends
Defendants never checked the POD1 bloodwork results on POD1 that were posted to Plaintiff’s
chart at 9:07 a.m. according to CCHS’s audit trail. It was not until POD2, when Plaintiff’s
hemoglobin level dropped to 4.7, that Defendants recognized Plaintiff was bleeding internally
and had lost nearly 2/3 of her blood volume. She underwent the hysterectomy shortly thereafter.
Plaintiff maintains that the standard of care required Defendants to, among other things, check
                                                3
       B. Plaintiff’s Motion to Strike the McCracken Errata Sheet Corrections

       On June 3, 2020, Plaintiff took Dr. McCracken’s deposition.9 After

receiving a copy of Dr. McCracken’s deposition transcript, Plaintiff’s OB/GYN

expert, Dr. Daniel Small, M.D., supplemented his expert disclosure

(“Supplemental Disclosure”) to add that, in his expert opinion, (1) Dr. McCracken

breached the standard of care owed to Plaintiff when she failed to recognize the

“obvious signs, symptoms and labs consistent with internal bleeding” until

POD2,10 (2) Dr. McCracken’s testimony that “potentially any of us or potentially

none of us” responsible for Plaintiff’s care would know the elements of the clinical

information necessary to diagnose Plaintiff’s condition, falls below the standard of

care,11 and (3) Dr. McCracken’s testimony regarding what a “clinical picture”

means is a “grossly inaccurate representation of the meaning of clinical picture,

and falls far below the knowledge and skill ordinarily employed by an attending




the bloodwork results they ordered and to be aware of Plaintiff’s total clinical picture. D.I. 107 ¶
2.
9
  Id. ¶ 3. Plaintiff originally sought to take Dr. McCracken’s deposition in November 2019, but
the parties were unable to agree to a common date until April, when COVID-19 struck. The
parties agreed to a date in June in order to safely conduct the deposition. Hr’g: 3:23-6:4.
10
   D.I. 107, Ex. B at 3. In his first expert disclosure, Dr. Small opined that the hospital’s doctors,
residents, and nurses, including Dr. Regina Smith, breached the standard of care by failing to
timely respond to Plaintiff’s internal bleeding until her risk level was dangerously high and
failing to investigate and be aware of Plaintiff’s whole clinical picture. Id. at 3, 5.
11
   Id. at 6, citing McCracken Dep. at 127-28 (internal quotations omitted).
                                                  4
  OB/GYN and the use of reasonable care and diligence in the postoperative care of

  a myomectomy patient[.]”12

         Two weeks after Plaintiff produced Dr. Small’s Supplemental Disclosure,

  and almost one month after her deposition, Dr. McCracken submitted an Errata

  sheet substantively supplementing and changing her deposition testimony.13 In

  response, Plaintiff filed the instant motion.

         The corrections on the Errata sheet Plaintiff moves to strike are as follows:14

 Dep. Question Asked                      Testimony                      Desired Corrections
 Tr.
38:12- Q: Does [Ashley         A: She typically would – if we        A: She typically would – if
19     August,     P.A.]       have the list in front of us I        we have the list in front of us
       communicate to          would say are there any issues?       I would say are there any
       you about all           And she would say yes, you            issues? And she would say
       patients or just        know, this person’s blood             yes, you know, this person’s
       ones where she          pressure is elevated and this         blood pressure is elevated
   1.  perceives there’s       person wants to go home early         and this person wants to go
       an issue?               or something like that.               home early or something
                               So we wouldn’t necessarily go         like that.
                               through details of every single       So we wouldn’t necessarily
                               patient if the patients are stable.   go through all the details of
                                                                     every single patient if the
                                                                     patients are stable.



  12
     Id.
  13
     D.I. 107 ¶ 4. Defense counsel received the transcript of Dr. McCracken’s deposition on June
  5, 2020. D.I. 120 ¶ 3. Plaintiff produced Dr. Small’s Supplemental Disclosure on June 17, 2020.
  D.I. 99.
  14
     Desired corrections are in bold and underlined. For ease of reference, the Court has numbered
  the corrections. The actual Errata sheet with the corrections and reasons for the corrections can
  be found at D.I. 107, Ex. C.
                                                  5
48:6    Q: And would it        A: Not necessarily significant.     A:         Not necessarily
        be significant to      I mean that’s, that’s just – it’s   significant. I mean that’s,
        you whether [the       still an abdominal surgery and      that’s just - - it’s still an
        myomectomy]            carries many of the same risks      abdominal surgery and
        was open or            either way.       You know,         carries many of the same
  2.    laparoscopic?          typically recovery is a little      risks either way. You know,
                               longer      for    an      open     typically recovery is a little
                               [myomectomy], but it has in         longer      for    an    open
                               the first day or two similar        [myomectomy], but it has in
                               recovery so . . .                   the first day or two similar
                                                                   recovery so it would be a
                                                                   similar post operative
                                                                   course.
79:9–   Q: [I]’m asking        A: It would not have changed        A:      It would not have
10      you          about     anything. If I had a patient        changed anything. If I had a
        September        7th   that’s otherwise clinically         patient that’s otherwise
        when you were          stable with normal vitals,          clinically stable with normal
        the supervising        eating, making urine and a drop     vitals, eating, making urine
        physician       for    to hemoglobin to 7 and no           and a drop to hemoglobin to
  3.    Jetta Alberts on       obvious signs of hemorrhage         7 and no obvious signs of
        post-op day one.       or bleeding, that wouldn’t          hemorrhage or bleeding, that
        In that situation      change anything in the clinical     wouldn’t change anything in
        would the drop in      picture at that time.               that we do with the clinical
        hemoglobin from                                            picture at that time. We
        13.2 to 7.1 be                                             would continue to monitor
        relevant to the                                            it.
        clinical picture?
87:1    Q: Do you know         A: No, I don’t. I was not made      A: No, I don’t. I was not
        whether                aware of the nausea so those        made aware by the nurse of
  4.    [Plaintiff] was        weren’t questions that I had a      the nausea so those weren’t
        eating?                chance to ask.                      questions that I had a chance
                                                                   to ask.




                                                6
127:7   Q: Who taking         A: Well, again, I guess it        A: Well, again, I guess it
        care of [Plaintiff]   depends on what their role was.   depends on what their role
        would know the        So the nurse would know the       was. So the nurse would
        important pieces      vitals and might know a low       know the vitals and might
        of        clinical    blood count or might not. The     know a low blood count or
        information?          residents might know that,        might not. The residents
                              might not.        So probably     might know that, might not.
                              everybody has parts of that       So probably everybody has
  5.                          clinical information.             parts of that clinical
                              I think everybody might find      information.
                              more pieces that are more –       I think everybody might find
                              like people might deem certain    more pieces that are more –
                              pieces important and others       like people might deem
                              not. So everybody might have      certain pieces important and
                              their own clinical perspective    others not. So everybody
                              as to what pieces are important   might have their own
                              and what aren’t.                  clinical perspective as to
                                                                what pieces are important
                                                                and what aren’t. It is based
                                                                on the clinical presentation
                                                                of each individual patient.
                                                                Depending        on     that
                                                                particular     presentation,
                                                                each provider may need to
                                                                do further investigation in
                                                                the chart. For example, if
                                                                one was advancing their
                                                                diet, it may not be
                                                                necessary to look back to
                                                                see when they started
                                                                advancing their diet.




                                              7
127:18 Q: How do all of   A: I mean I think that’s the role    A: I mean I think that’s the
       those important    of the clinician when they see       role of the clinician when
       pieces       get   the patient, to see what’s going     they see the patient, to see
       brought together   on and what are all of the pieces    what’s going on and what are
       to     form    a   and how do I think it fits. But to   all of the pieces and how do I
       diagnosis?         say that every person or who’s       think it fits. But to say that
                          the person in charge of her that     every person or who’s the
                          knows every little single piece      person in charge of her that
                          of information is not, that’s not    knows every little single
  6.                      realistic.                           piece of information is not,
                                                               that’s not realistic. Again,
                                                               the clinical picture of the
                                                               patient is what drives the
                                                               course of action of any
                                                               clinician. For example, it
                                                               [sic] the patient had normal
                                                               vital signs, one would not
                                                               necessarily look back to see
                                                               if the patient ever had
                                                               tachycardia because under
                                                               that scenario it wouldn’t
                                                               necessarily be relevant to
                                                               the patient’s management
                                                               moving forward.

128:1   Q: [W]ho knows A: Potentially any of us or A: Potentially any of us or
        the pieces of potentially none of us.      potentially none of us. know
        clinical                                   everything. However, we
        information                                would all assess the clinical
        necessary      to                          picture when we evaluate
  7.    diagnose what is                           the patient and if there is
        currently                                  anything that occurs during
        occurring    with                          that evaluation which raises
        the patient?                               a question, we could then go
                                                   into the patient’s chart to
                                                   further investigate that but
                                                   each scenario is different.




                                          8
132:18 Q: When you’re          A: I mean clinical picture to          A: I mean clinical picture to
       talking    about        me is how the patient is doing         me is how the patient is
       clinical picture,       clinically. Are they sitting           doing clinically. Are they
       what are you            there awake and alert and              sitting there awake and alert
       talking about?          breathing or are they lying on         and breathing or are they
                               the floor without a pulse?             lying on the floor without a
                               Right?                                 pulse? Right? We assess
                                                                      each individual patient
  8.                                                                  and depending on what the
                                                                      evaluation       shows, we
                                                                      investigate further in the
                                                                      chart or order addition
                                                                      [sic] tests to ascertain what
                                                                      the care plan would be
                                                                      moving forward. In order
                                                                      to do that, we would
                                                                      typically        look     for
                                                                      something in the patient’s
                                                                      presentation that is not
                                                                      typical for a normal post-
                                                                      operative course.


                                III. PARTIES’ CONTENTIONS

       Plaintiff argues that Dr. McCracken is using an errata sheet to improperly alter

  her testimony, and by doing so, has deviated from the purpose of an errata sheet–to

  correct typographical errors–not to rewrite harmful or incomplete testimony.15

  Plaintiff contends that allowing the type of changes Dr. McCracken seeks to make

  will render depositions no longer reliable.16 Plaintiff further contends that Superior


  15
     D.I. 107 ¶¶ 6, 8; see also Hr’g 45:3-8. Plaintiff’s Counsel asks the Court to consider: “…what
  was the intent of the Errata changes? Was it to rewrite depositions and change the reliability of
  the deposition and the reliability of the discovery process?”
  16
     Hr’g. 33:16-20.
                                                  9
Court Rules 30(d) and (e) are in conflict with respect to the degree to which attorneys

may be involved with the substance of a deponent’s testimony, and the Court should

resolve the conflict in a manner that advances justice and avoids absurd results.17

       Defendants18 argue that the Errata sheet “comports with the clear language of

Rule 30(e)” as it clarifies and corrects various aspects of Dr. McCracken’s

testimony.19     Defendants concede that some of Dr. McCracken’s changes are

substantive, but argue they are not contradictory and merely clarify her testimony.20

According to Defendants, none of Dr. McCracken’s changes to her testimony were

made in response to Dr. Small’s Supplemental Disclosure.21 Finally, Defendants

argue that even if the Errata sheet is improper, Plaintiff will have the opportunity to

cross-examine Dr. McCracken on her changes at trial or may seek a deposition solely

limited to the Errata sheet.22




17
   Hr’g 34:15-35:1.
18
   Defendant Christiana Care Health Services, Inc. takes no position on Plaintiff’s Motion. D.I.
117.
19
   D.I. 120 ¶ 4.
20
   Hr’g 18:10-18; 44:11-21.
21
   Hr’g 18:21-23.
22
   D.I. 120 ¶ 10. According to Plaintiff, redeposing the witness would be an ineffective practice
because she is now prepared to respond with the litigation talking points. Hr’g 35:2-10.
                                                10
                                        IV. DISCUSSION

       The meaning of the term “errata sheet” is derived from the word erratum

which means “an error that needs correction.”23

       While Super. Ct. Civ. R. 30(e) allows a deponent to make changes to their

deposition testimony in form or substance, it does not allow them to improperly

alter what they testified to under oath. A deposition is not a practice quiz. Nor is it

a take home exam.24 An errata sheet exceeds the scope of the type of revisions

contemplated by Rule 30(e) when the corrections “are akin to a student who takes

her in-class examination home, but submits new answers only after realizing a

month later the import of her original answers could possibly result in a failing

grade.”25



23
   Black's Law Dictionary (11th ed. 2019) (defining errata sheet as “[a]n attachment to a
deposition transcript containing the deponent's corrections upon reading the transcript and the
reasons for those corrections.”).
24
   Donald M. Durkin Contracting, Inc. v. City of Newark, 2006 WL 2724882, at *5 (D.Del. Sept.
22, 2006) (citing Garcia v. Pueblo Country Club, 299 F.3d 1233, 1242 (10th Cir. 2002) (“The
Rule [30(e)] cannot be interpreted to allow one to alter what was said under oath. If that were the
case, one could merely answer the questions with no thought at all then return home and plan
artful responses. Depositions differ from interrogatories in that regard. A deposition is not a take
home examination.” (quoting Greenway v. Int’l Paper Co., 144 F.R.D. 322, 325 (W.D.La.
1992))). In Durkin, a deponent executed an errata sheet “clarifying” her deposition testimony.
The court in Durkin treated the errata sheet as an affidavit and analyzed it under the sham
affidavit rule. See id., at *3-5. Although the McCracken Errata sheet was not offered to
overcome a summary judgment motion, Durkin is instructive to the extent it discusses F.R.C.P.
30(e) and the scope of the type of revisions contemplated by the Rule. See Crumplar v. Super.
Ct. ex rel. New Castle Cnty., 56 A.3d 1000, 1007 (Del. 2012) (deciding interpretations of Federal
Rules of Civil Procedure provide “persuasive guidance” for interpretation of Superior Court
Rules of Civil Procedure).
25
   Durkin, 2006 WL 2724882, at *5.
                                                11
       The Plaintiff in this case posits:

               What is the point of a deposition if defense counsel asks questions of
               his client on cross-examination because of damaging testimony she
               gave to Plaintiff’s counsel on direct on a key issue (here, clinical
               picture), gets more damaging sworn testimony from his client on that
               same key issue, but then gets to rewrite both of his client’s answers to
               und[o] the damage?26


This is an excellent question.

       It is beyond dispute that depositions play a critical role in the discovery

process, trial preparation, and trial. They are one of the trial lawyer’s most

valuable tools. Among other things, they enable the parties to elicit facts and

opinions through sworn testimony, which the parties in turn provide to their

respective experts to secure expert opinions. In essence, the deposition allows a

party to “pin down a witness” on key points. Not only is this sworn testimony used

by the parties’ experts, it is used at trial to impeach a witness who strays from or

contradicts their deposition testimony. In short, plaintiffs and defendants rely

heavily on depositions to develop trial strategy and prepare their cases for trial. 27

Because they are so important, deposition preparation, whether it be for a fact


26
  D.I. 107 ¶ 7.
27
  The Delaware Supreme Court stated in Americas Mining Corp. v. Theriault, “[t]he Court of
Chancery noted that when witnesses ‘get deposed, you learn things, and you might ask other
people or shape your trial strategy differently.’” 51 A.3d 1213, 1238 (2012); see also Hoey v.
Hawkins, 332 A.2d 403, 406 (Del. 1975) (“Discovery and pretrial practices usually result in the
narrowing and clarifying of issues so as to shorten trials and to bring about a greater degree of
clarity and justice in the presentation of facts to juries.”).
                                                12
witness or an expert witness, is serious business. This is true for both sides,

regardless of which party is taking or defending the deposition. A party should be

able to rely on testimony obtained through a deposition because the deponent has

sworn under oath that the testimony they are about to give is the truth.28

          Generally speaking, there is a typical order to discovery in medical

negligence cases: first fact witness depositions, then expert witness depositions.29

This is so not only to ensure discovery is conducted in an orderly, effective, and

efficient manner, but also for the simple reason that experts need to know the facts

before they formulate their opinions. What is particularly troubling here is the

disruptive nature, scope, and timing of Dr. McCracken’s alterations to her

deposition answers vis-à-vis the issuance of a supplemental expert opinion critical

of the care she rendered to Plaintiff.

          Two weeks after the McCracken deposition Plaintiff produced Dr. Small’s

Supplemental Disclosure in which he opined that Dr. McCracken breached the

standard of care of a supervising attending OB/GYN by failing to be aware of her

patient’s pertinent clinical picture and clear signs of internal bleeding. According

to Dr. Small, Dr. McCracken’s deposition testimony that potentially any or

potentially none of the members of the medical team responsible for Plaintiff’s


28
     Super Ct. Civ. R. 30(b)(4).
29
     See Hr’g 8:18-9:3.
                                            13
care would know the necessary clinical information to make a diagnosis is below

the standard of care.30 On her Errata sheet, Dr. McCracken significantly

supplements and alters her responses in an apparent effort to make them less

damaging. For example, her response to the straightforward question, “…who

knows the pieces of clinical information necessary to diagnose what is currently

occurring with the patient?” changes from, “[p]otentially any of us or potentially

none of us[.]” to,

       [p]otentially any of us or none of us know everything. However, we would
       all assess the clinical picture when we evaluate the patient and if there is
       anything that occurs during that evaluation which raises a question, we could
       then go into the patient’s chart to further investigate that…[.].31


       By way of further example, after Dr. Small opined in his Supplemental

Disclosure that Dr. McCracken’s testimony that a patient’s “clinical picture”

means whether a patient is “awake and alert and breathing, or are they lying on the

floor without a pulse” is a grossly inaccurate representation that evidences a lack of

knowledge and skill required of an OB/GYN in the post-operative care of a

myomectomy patient,32 Dr. McCracken tries to rewrite her response by adding,

       [w]e assess each individual patient and depending on what the evaluation
       shows, we investigate further in the chart or order additional tests to
       ascertain what the care plan would be moving forward. In order to do that,

30
   D.I. 107, Ex. B ¶ 10a, quoting McCracken Dep. 127:19-128:5.
31
   Correction No. 7, supra p. 8.
32
   D.I. 107, Ex. B ¶ 10(b).
                                             14
       we could typically look for something in the patient’s presentation that is not
       typical for a normal post-operative course.33


       Dr. McCracken’s Errata sheet was provided two weeks after Dr. Smalls’

Supplemental Disclosure was produced. Although an attorney is not permitted to

consult or confer with their client about their testimony or anticipated testimony

during the client’s deposition, once the deposition is over, there is no such

prohibition.34 Allowing a deponent to use their errata sheet to work around the

prohibition in Rule 30(d)(1) by altering sworn testimony in an attempt to undo



33
   Correction No. 8, supra p. 9. As Plaintiff points out, Correction No. 8 is Dr. McCracken’s
third attempt at a response to a straightforward question. See Mot. at 4-6 (Dr. McCracken
provided an answer “first in response to Plaintiff’s counsel, second in response to her own
counsel, and third in converting the Errata [s]heet into a take home deposition”).
34
   Super. Ct. Civ. R. 30(d)(1) prohibits the attorney(s) for a deponent from consulting or
conferring with the deponent regarding the substance of the testimony already given or
anticipated to be given, from the commencement until the conclusion of a deposition, including
any recesses or continuances lasting less than five calendar days. Super. Ct. Civ. R. 30(e) does
not prohibit a deponent’s attorney from consulting or conferring with a deponent about their
errata sheet. At oral argument, the Court, in response to Plaintiff’s argument that Rule 30(d) and
(e) are in conflict (Hr’g 34:15-17), raised this with Defense counsel:

       The Court: So, theoretically, after the deposition a fact witness gets the transcript,
       reviews it. There’s no prohibition against that witness talking to anybody about their
       deposition and getting assistance preparing the errata sheet, or is there? Hr’g 16:21-17:2.

       Defense Counsel: There’s none to my knowledge. Id. 17:3-4.

       The Court: So there would be nothing to prohibit a witness who had been deposed from
       talking to their attorney about their testimony after seven days; right? Id. 42:7-10.

       Defense Counsel: Correct. The same for experts as well. Id. 42:11-12.

       The Court: That’s a little troubling to me when you talk about errata sheets that add
       substantive testimony. Id. 42:13-15.


                                               15
damaging answers they gave at their deposition (or respond to an opposing

expert’s criticism), not only subverts the purpose of the deposition, but the

discovery rules themselves.35 It also increases the cost of litigation and prolongs

discovery.36 If the errata sheet gives the deponent a do-over as Defendants seem

to maintain it does, deposition testimony, despite being sworn testimony, will no

longer be reliable, making it almost meaningless.37 Once the deposition is


35
   See Hr’g 10:14-17. The Court: “I don’t understand how the discovery process can survive a
ruling that says that it’s okay to make substantive changes to an errata sheet of this extent[.]”;
see also Hr’g 43:16-21. The Court: “I’m worried about a fact witness after trial that on an errata
sheet adds substantive amendments and changes to her fact testimony after the period runs
during which she’s prohibited from having a discussion with the attorney about her testimony.”;
In re Examworks Grp., Inc. S’holder Appraisal Litig., 2018 WL 1008439, at *5 (Del. Ch. Feb.
21, 2018) (“[T]he purpose[s] of discovery [are] to advance issue formulation, to assist in fact
revelation, and to reduce the element of surprise at trial. These instrumental purposes in turn
serve the overarching and well established policy underlying pretrial disclosure, which is that a
trial decision should result from a disinterested search for truth from all available evidence rather
than tactical maneuvers based on the calculated manipulation of evidence and its production.”
(internal citations omitted)).
36
   Hr’g 28:19-29:6. The Court: “[t]he Plaintiff thinks that they have the landscape set with what
that witness’s testimony is, the fact testimony. They count on it. We move through discovery.
They have their experts take the time and pay the expense to the expert to review that fact
testimony and issue a supplemental disclosure, as they must if there are substantive changes to
[an] expert’s initial opinion, and then to find out, oh, wait a minute, there’s more. Do you see the
Court’s trouble with the precedent that’s set for all cases?”
37
   Hr’g 10:4-13. The Court: “[T]his chronology is troubling to me, and the extensive changes to
the substance of the testimony after the deposition, after the witness is able to be cross-examined
by All About Women’s counsel, after the expert disclosures have been made and supplemented, I
mean, I can’t imagine what havoc would be wreaked if this becomes the norm in cases because
depositions will be meaningless because you can just supplement at will through an errata
sheet.”; see also Hr’g 30:3-13.

       The Court: The errata sheet’s not meant to supplement the deposition, is it? That’s not
       the true nature of an errata sheet. You know what errata means, right? There’s an error.
       It doesn’t mean that the witness wishes that he or she could have said something
       more…That’s not the purpose of it. The purpose is to correct an error in testimony;
       right?


                                                 16
concluded, the deponent can confer with counsel, review the opposing expert

reports, talk to other witnesses, and then supplement, alter, tailor and correct any

response that is problematic for their side of the case.38 This brings us back full

circle to Plaintiff’s question–does this not frustrate the intent of taking sworn

testimony in a deposition?39 The answer is, yes.

       As Plaintiff’s counsel correctly notes,

       [t]he arguments advanced by [Defendants] in this case will not secure the
       just, speedy and inexpensive determination of every proceeding40, but
       actually have the opposite effect that depositions will no longer be reliable.
       The opportunity to resolve cases more quickly and more inexpensively
       through either settlements or motion practice will definitely be effected.41



       After careful review of Dr. McCracken’s deposition testimony, Dr. Small’s

Supplemental Disclosure, and Dr. McCracken’s Errata sheet, it appears that her


       Defense Counsel: Correct.
38
   See Hr’g 10:14-17. The Court: “I don’t understand how the discovery process can survive a
ruling that says that it’s okay to make substantive changes to an errata sheet of this extent[.]”.
39
   As the Court queried more than once during oral argument, “where does this stop?” Hr’g 8:17.
40
   See Hr’g 33:8-15. Super. Ct. Civ. R. 1 states, “These rules shall govern the procedure in the
Superior Court of the State of Delaware with the exceptions stated in Rule 81. They shall be
construed and administered to secure the just, speedy, and inexpensive determination of every
proceeding.”
41
   Hr’g 33:16-23; see also Hr’g 35:2-14. Plaintiff’s Counsel: “[i]t would be an absurd result to
say that after a deposition a witness, who their attorney actually took the opportunity to question
at the deposition to try to clear up matters, can then rewrite all those matters to literally hit the
litigation talking points. These are the litigation talking points of their defense. And just to
substitute them in every instance where the answer conflicts with the litigation talking points, as
Your Honor noted, where does it end? Errata, as Your Honor noted, literally means an error in
printing or writing. That’s the definition of errata.”
                                                 17
revisions to her deposition answers, (on pp. 5-8 of this opinion) are a tactical

attempt to rewrite damaging deposition testimony.42 Dr. McCracken’s testimony

occurred during a deposition at which she was questioned by Plaintiff’s counsel

and by her own attorney.43 Her deposition transcript does not reflect confusion that

the Errata sheet attempts to explain.44 Moreover, the reasons she provides for her

corrections do not indicate she was confused or misunderstood the questions.45

The deposition transcript shows that when Dr. McCracken did not understand the

questions, she would indicate so to her counsel and Plaintiff’s counsel. Also




42
   See Durkin, 2006 WL 2724882, at *5 (striking the errata corrections as not “clarifications” but
alterations of the deponent’s testimony on key issues and provided alternative theories and
defenses that the defense was now attempting to advance at trial).
43
   Hr’g 13:4-14. The Court: “So I understand what [Defendants are] saying, but isn’t that the
point of your ability to cross-examine your own fact expert after the plaintiff finishes with them?
In case you did think that during the direct deposition exam there was some confusion on your
witness’s part? You have the opportunity, do you not, to go through on cross and ask questions
so that you in your mind can clear up what misunderstanding there may have been. Isn’t that the
point of giving you cross-examination ability in a deposition?”; see also Hr’g 22:23-23:18. The
Court: “It seems most of the substantive corrections, additions, amendments to her deposition
testimony focus on a better explanation of what is meant by clinical presentation and what that
entails. I’m not clear on why if you thought questions were confusing or you thought that the
questions were improper on cross-examination she didn’t give these answers when you had the
opportunity to question her. I don’t understand. How many bites at the apple does a fact witness
get to give their sworn testimony? I don’t understand why we didn’t get more elaboration on the
clinical picture, because on pages 127 through 128 and again on page 132, significant substantive
amendments to her deposition testimony regarding clinical presentation. You had that
opportunity in response to the questions that I read on direct and on cross to elaborate to this
degree, but she did not and she saved it for her Errata sheet. Why?” (emphasis added).
44
   D.I. 107, Ex. C. In fact, nowhere on the Errata sheet does she state that the reason for her
corrections is because she was confused or did not understand the question. Instead, she states:
“more precise answer,” “clarifies the answer,” “more complete answer,” “completes and clarifies
my answer better[.]”; see also McCracken Dep. 38:12-19, 48:6, 79:9-10, 87:1, 127:7, 127:18,
128:1, 132:18.
45
   D.I. 107, Ex. C.
                                                18
important to note is, at the start of Dr. McCracken’s deposition, Plaintiff’s counsel

said to her, “the most important ground rule is to please not answer a question

unless you understand the question. Will you do that?”46 She responded, “Yes.”47

Plaintiff’s counsel also asked Dr. McCracken, “[i]f you do not understand the

question, will you tell me that you do not understand the question?”48 Again, Dr.

McCracken answered affirmatively.49 The sworn testimony she now seeks to alter

was unambiguous and given in response to clear questions.50 Ironically, her Errata

sheet corrections–which are substantive additions and changes–address the very

standard of care issues relating to the “clinical picture” addressed by Dr. Small’s

Supplemental Disclosure. And many of her new answers sound like expert

opinions.51

       An errata sheet is not a license to change answers for damage control, or to

add things the deponent wishes she had said. Here, the Plaintiff took a thorough



46
   McCracken Dep. 3:23-4:2.
47
   Id., 4:3.
48
   Id., 4:8-9.
49
   See id., 4:10.
50
   Id. Dr. McCracken had to have known that she would be questioned about the Plaintiff’s
condition and the standard of care, and it was reasonable for Plaintiff’s counsel to expect that Dr.
McCracken would be prepared to offer definitive testimony about the Plaintiff’s clinical picture.
51
   See Correction Nos. 6-8, supra pp. 8-9; see also Hr’g 27:9-19. The Court: “it sounds to me like
an expert opinion on standard of care. I mean, that’s what it sounds like. It doesn’t sound like a
fact witness saying, well, here’s who I think would have the information. But it modifies her
answer in a pretty significant way and it’s–I’m not even sure it’s really responsive. So I find it
interesting that she felt she had to amend that answer to add that language.”; Hr’g 28:10-12. The
Court: “[I]t really expands and it’s substantive and it’s not one isolated incident.”
                                                19
deposition of Dr. McCracken, justifiably assumed the factual landscape was set as

it pertained to Dr. McCracken, and moved on with discovery. Plaintiff had her

expert take the time (at Plaintiff’s expense) to review the McCracken testimony

and prepare a Supplemental Disclosure, only to find out the landscape was

altered.52 The Errata changes are improper. “A tactic, the sole purpose of which

is to subvert a procedural device prescribed by the Court’s rules of civil procedure,

simply cannot be countenanced.”53

       Defendants argue that even if the Errata changes are “improper,” the

Plaintiff’s remedy is to cross-examine her on those changes at trial or seek a

deposition solely limited to the Errata sheet. Defendants further argue there is no

prejudice to Plaintiff.54 The Court disagrees.55 First, this case will be tried before

a jury, not a judge. Unlike a trial judge in a bench trial, jurors lack the legal

education, training, and experience to know and appreciate the significance of Dr.

McCracken’s substantive Errata sheet changes submitted weeks after her

deposition, and after she rewrote her testimony ostensibly pursuant to a Court rule.



52
   See Hr’g 28:19-29:6.
53
   In re Asbestos Litig., 2006 WL 3492370, at *4 (Del. Super. Ct. Nov. 28, 2006).
54
   In so arguing, the Defendants rely on Mediacom Del., LLC., 2018 WL 1286207, at *1. In that
case, the judge, not a jury, was the finder of fact. It makes a difference. See infra note 52; see
also Hr’g 31:6-13. (“The difference here is the disruption in the discovery process by what
transpired here, the quantum and substantive nature of the Errata sheet, “corrections,” and that
fact that here there’s going to be a jury of lay people, and Mediacom is an extremely experienced
former Superior Court judge and Vice Chancellor who’s the finder of facts.”
55
   See Hr’g 13:4-14.
                                                20
According to Plaintiff, “it would be a very confusing process for a jury” and “[a]ll

of [it] will get lost in an effective cross-examination.”56 The Court shares this

concern.57

       Second, deposing Dr. McCracken on the Errata sheet does not eliminate the

prejudice to Plaintiff,58 and, in this case, it would give carte blanche to deponents

to rewrite their deposition testimony via an errata sheet.

       Dr. McCracken’s Errata changes are improper and beyond the scope of

what is allowable under Rule 30(e) and must be stricken. Rule 30(e) cannot be

interpreted to allow a deponent to rewrite their testimony in the manner and to the

extent Dr. McCracken did here. To rule otherwise would be to turn depositions

into practice quizzes and the errata sheets into group projects.




56
   Hr’g 38:5, 9-10.
57
   See Hr’g 46:7-16. The Court: “…I’m also worried about how this plays in front of a jury,
because then you get into a side show of trying to impeach the witness with the Errata sheet, and
you get into the deposition testimony and it becomes cumbersome in my experience when this
sort of thing happens, and it requires the Court to make sure the jury understands how
depositions work, how errata sheets work and it adds time. It adds time and it takes juror
attention.”
58
   See Hr’g 37:23-38:15; see also Hr’g 31:6-16; 33:16-23.
                                               21
                               V. CONCLUSION

     For all the reasons explained above, Plaintiff’s Motion to Strike Errata

Corrections is GRANTED.



     IT IS SO ORDERED.


                                                  Jan R. Jurden
                                            Jan R. Jurden, President Judge




                                       22